Citation Nr: 0819820	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  99-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional office
In San Diego, California


ISSUE

Entitlement to service connection for disability of the right 
eye due to retinal detachment.


REPRESENTATION

Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947 and from December 1950 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The appellant perfected an appeal of that 
determination to the Board.  In an August 2005 decision, the 
Board denied the claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Memorandum Decision dated in December 
2007, the Court set aside the Board' decision and remanded 
the question at issue for further development..  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran acquired a right eye injury in service.  There is 
evidence of at least some loss of vision due to eye injury 
occurring during the veteran's Korean war-era service.  
Specifically, he alleges that he was treated with eye salve 
by a corpsman after complaining of a sore eye.  This salve 
should have been diluted, but was not.  Three weeks of 
blindness resulted, documented by contemporaneous letters 
from the veteran to his wife in 1951.  Post-service diagnoses 
possibly related to the eye injury have included corneal 
scarring, uveitis, retinal tear, keratitis and retinal 
detachment.  Also noted was hyperopic astigmatism. 

Service connection for residuals of the in service right eye 
incident apart from that which is attributable to retinal 
detachment has been recognized. The question of further loss 
of vision due to retinal detachment remains for resolution. 
The case therefore is remanded for the following development:

		1.  The veteran should be scheduled for an 
examination 
		by a fee-basis Board-certified ophthalmologist to 
determine 
		the cause of all loss of vision in the right eye. 
The claims folder 			should be available to the 
examiner for review. All necessary tests and 
		studies should be accomplished, and all clinical 
manifestations 
		should be reported in detail. The examiner is 
requested to provide
		an opinion as to following questions:

		Does examination of the right eye show residual 
stroma scarring
		of the cornea? If so, is such scarring indicative 
of an in-service 			episode herpetic keratitis? 

		Is it at least as likely as not that the post-
service retinal detachment of 		the right eye was related 
to the right eye condition (herpetic keratitis 		
	or otherwise) treated in service?

		Reasons and bases for all conclusions should be 
provided.

		2.  After the above examination has been completed, 
the RO
		again should consider the issue of service 
connection for disability of 		the right eye due to 
retinal detachment. Also, taking into account 
		the opinions provided by the fee-basis examiner, an 
		evaluation should be assigned for loss of vision in 
the right eye. 
		Should the appellant continue to disagree with any 
issue
		on appeal, a supplemental statement of the case 
should be issued.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





